Title: To Alexander Hamilton from Robert Morris, 27 March 1797
From: Morris, Robert
To: Hamilton, Alexander



Alexander Hamilton Esqr New York
Philada. March 27th. 1797
Dear Sir

I wrote a few lines from Mr Nicholsons house on Saturday whilst waiting to see Mr Mather; he did not come there untill I was obliged to come away, but Mr Nicholson informs me he came afterwards and that they are likely to effect an Arrangement for the Bill of Exchange and that Mr Mather has written to stay any proceedings in New York untill they hear again from him. This being a debt of Mr Nicholsons I am desirous that he should settle it, but should he fail I must ultimately do it, and if in the end it falls to my lot, I now request that you will use your discretion, and make the best Arrangement you can for me. I pledge my honor that there is no other encumbrance on the 100000 Acres of Genesee land Mortgaged to Mr Church than that Mortgage and I am extreemly averse to suffering any other to go on it. I want Mr Church to buy it. He may do that now, so as to double his Money on me, respecting this I wrote you some time ago to which you did not reply.
I am Dr Sir   Yours &c.

RM

